Citation Nr: 0214312	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
hip fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1975 to June 1981.


FINDING OF FACT

Residuals of left hip fracture are manifested by symptoms 
that do not more nearly approximate flexion limited to 30 
degrees, abduction lost beyond 10 degrees, or malunion of the 
femur.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of left hip fracture have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71, Plate 
II, 4.71a, Diagnostic Code 5251, 5252, 5253, 5254, 5255 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that this matter has already been 
developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the veteran was furnished with comprehensive 
Department of Veterans Affairs (VA) hip examination in May 
2000, and the record contains VA outpatient treatment records 
that further enable the Board to adequately assess the 
veteran's service-connected left hip disorder.  In addition, 
the record does not reflect any dissatisfaction on the part 
of the veteran or his representative with the thoroughness of 
the May 2000 examination or the report containing the results 
from that examination.  The Board also observes that while 
certain documents are apparently missing from the claims 
folder (there is an indication that the notice of 
disagreement, statement of the case and substantive appeal 
are missing), the record also reflects that the veteran was 
subsequently furnished with both a personal hearing and 
supplemental statement of the case, and neither the veteran 
nor his representative have asserted that the contentions and 
other information set forth in the missing documents have not 
otherwise been sufficiently stated or provided to the VA.  

Finally, the Board notes that at the time of the veteran's 
personal hearing in October 2001, the veteran was advised 
that the regional office (RO) was going to provide the 
veteran with an examination to further assess the severity of 
his left hip disability and was therefore aware of the type 
of evidence the RO was seeking to obtain and could have 
supplied similar evidence if he chose to do so.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has also 
been advised of the applicable law and regulations and there 
is no indication that there are any outstanding treatment 
records that have not already been obtained or adequately 
addressed in records and documents that are currently of 
record.  Accordingly, the Board finds that further notice or 
development of the claim under the VCAA is not warranted. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2001), a 
maximum evaluation of 10 percent is warranted where extension 
of the thigh is limited to 5 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2001), a 10 
percent evaluation is warranted where flexion of the thigh is 
limited to 45 degrees.  A 20 percent evaluation is warranted 
where flexion is limited to 30 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2001), a 10 
percent evaluation is warranted for limitation of rotation of 
the thigh, cannot toe-out more than 15 degrees, affected leg, 
or for limitation of adduction of the thigh, cannot cross 
legs.  A 20 percent evaluation is warranted for limitation of 
abduction of the thigh where motion is lost beyond 10 
degrees.

The Schedule for Rating Disabilities provides that the normal 
range of hip abduction is from 0 degrees to 45 degrees.  The 
normal range of hip flexion is from 0 degrees to 125 degrees.  
38 C.F.R. § 4.71a, Plate II (2001).

A review of the history of this disability shows that service 
connection was granted with a noncompensable rating by a May 
1983 rating decision, based in part on VA medical examination 
in June 1982.  

An increased evaluation of 10 percent was granted by a July 
2000 rating decision, based on evidence of limited, painful 
motion, effective from March 2000.  This is the rating 
decision which is the subject of this appeal.

A VA outpatient record from early in May 2000 reflects that 
the veteran complained of left hip pain which had been 
bothering him intermittently for some time.  The pain was 
reportedly worse in the mornings and then eased somewhat 
unless he did increased walking.  Examination revealed some 
left sacroiliac (SI) discomfort with palpation.  There was 
full range of motion of the left hip with some pain with 
adduction.  The assessment was arthralgia.

VA joints examination in May 2000 revealed the veteran's 
report of constant left hip pain described as an aching, 
throbbing type of pain with associated weakness and 
stiffness.  He denied any heat or redness but did report 
instability, fatigability and lack of endurance.  He also 
would intermittently use a cane.  He further reported having 
had a dislocation at the time of initial injury but none 
since, and he denied any systemic inflammatory arthritis.  
Examination of the left hip revealed flexion of 0 to 90 
degrees, extension of 0 to 30 degrees, adduction of 0 to 20 
degrees, abduction of 0 to 30 degrees, external rotation of 0 
to 45 degrees, internal rotation of 0 to 20 degrees, all 
accompanied with pain.  X-rays were interpreted to reveal no 
evidence of fracture or dislocation.  The impression was 
normal left hip.  The overall diagnosis was left acetabular 
fracture with post-traumatic degenerative arthritis of the 
left hip and left pelvic fracture.

A VA outpatient record from August 2000 reflects that the 
veteran sought refills on hydrocodone for his chronic hip 
pains.  Physical examination at this time revealed that the 
veteran walked with a normal, steady gait and that he 
appeared to have symmetrical muscle formation.  Previous X-
rays of the left hip were noted to be negative.  The 
assessment was chronic left hip discomfort.

At the veteran's personal hearing in October 2001, the 
veteran testified that he experienced daily pain in the left 
hip for which he would regularly use pain medication 
(transcript (T.) at p. 2).  He also noted that his left hip 
condition would sometimes cause him to fall down (T. at p. 
3).  There would also be increased pain with certain 
activities (T. at pp. 3-4).  The veteran maintained that he 
had developed arthritis in the left hip (T. at p. 5).  He 
also expressed dissatisfaction with his previous VA medical 
examination (T. at pp. 5-6).

VA joints examination in February 2002 revealed that the 
veteran described daily left hip pain which was 4 to 5 on a 
scale of 10.  He reported fairly good range of motion, but 
was not able to do any strenuous activity with the left hip.  
He reported that his left hip was aggravated with stairs.  
The veteran walked for exercise.  He denied difficulty with 
the activities involved in his position as a forklift 
operator as a result of his left hip condition.  Physical 
examination revealed that the pain was localized over the 
upper left thigh in the lateral aspect in a diffuse area over 
the acetabulum.  The range of motion of the left hip 
indicated abduction to 40 degrees, adduction to 20 degrees, 
internal and external rotation to 30 degrees, flexion with 
knee bent to 110 degrees, and extension of 0 degrees.  With 
the exception of adduction at 30 degrees, right hip range of 
motion was the same as on the left.  The examiner noted that 
the veteran experienced some pain with range of motion of the 
left hip, with forward flexion and extension repetitive 
movement generating some decreased strength and fatigability 
in the left hip and thigh.  Measurement of the circumference 
of the thighs revealed that the left thigh at the midpoint 
was 21.75 centimeters compared with 22.5 centimeters on the 
right.  X-rays of the left hip revealed narrowing of the left 
hip joint and marginal osteophytes.  The impression was 
degenerative changes of the left hip.  The overall diagnosis 
was status post left hip acetabular fracture with residual 
pain and decreased function, the examiner noting that the 
veteran had some slight decreased muscle mass on the left and 
chronic pain.

The Board has reviewed the evidence of record with respect to 
this claim, and initially notes that while clinical findings 
do not actually reveal compensable loss of motion of the left 
hip, the RO has properly considered the veteran's 
noncompensable left hip limitation of motion and granted a 10 
percent evaluation for pain under an appropriate diagnostic 
code, namely 38 C.F.R. § 4.71a, Diagnostic Code 5253.  As was 
noted above, Diagnostic Code 5253 provides a 20 percent 
evaluation for inability to abduct more than 10 degrees, and 
such limitation has not been demonstrated by the evidence of 
record.  

Moreover, the criteria for a 20 percent rating under 
Diagnostic Code 5252 is not met since flexion of the left 
thigh is not limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Thus, entitlement to an evaluation in 
excess of 10 percent based on limitation of motion of the hip 
is clearly not demonstrated.  See 38 C.F.R. § 4.71a, Plate II 
(2001).

A 10 percent rating is not warranted under Diagnostic Code 
5255, either, as the evidence does not demonstrate malunion 
of the femur, and there is no evidence of a flail hip joint 
for application of Diagnostic Code 5254.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5254 and 5255.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (2001), but concludes that the veteran's 
subjective reports of pain, interference with activity, and 
other disability related to his left hip do not by themselves 
support a higher rating based on pain in the face of minimal 
objective clinical findings.   Significantly, upon VA 
examination in February 2002, there was no evidence of 
compensable limitation of hip motion, a difference in thigh 
circumference of less than one centimeter (.75 centimeters) 
between the left and right thighs, and while there has been 
some reference to arthritis in the left hip, this has not 
been related to the veteran's service-connected disability 
and there has not been a clear diagnosis of this condition 
based on X-ray findings.  With respect to arthritis, the 
Board would also note that the RO has not yet adjudicated the 
issue of entitlement to service connection for left hip 
arthritis and the Board therefore does not currently have 
jurisdiction over whether such disability is associated with 
the veteran's service-connected disability or the severity of 
this disability.  Parenthetically, however, the Board would 
note that since arthritis is based on loss of motion and the 
veteran's current 10 percent evaluation is based on 
limitation of motion with pain, if the Board were to consider 
the same limitation of motion to grant a separate 10 percent 
evaluation for left hip arthritis, this would constitute 
prohibited pyramiding under 38 C.F.R. § 4.14 (2001). 

In summary, the Board finds that the RO liberally construed 
the record to demonstrate a basis for a 10 percent evaluation 
based primarily on the veteran's subjective complaints of 
pain on motion and reported interference with daily activity.  
Accordingly, the Board concludes that a preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
residuals of left hip fracture.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of left hip fracture, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

